Citation Nr: 1735068	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-07 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In September 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded this matter for additional development in November 2015.  The development has been completed, and the case has been returned to the Board for appellate review.  


FINDING OF FACT

PTSD was at least as likely as not incurred as a result of active duty service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, PTSD is attributable to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2016); 38 C.F.R. 
§§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

In addition to the general requirements for service connection, PTSD claims require: (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125 (a), which provides that all psychiatric diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  38 C.F.R. § 3.304 (f).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA determines the Veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory"-i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154 (b); see also Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996). 

VA revised the regulation governing adjudication of claims for service connection for PTSD, effective July 13, 2010.  See 75 Fed. Reg. 39,843 (since codified at 38 C.F.R. § 3.304 (f)(3)).  Under this standard, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided the stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the stressor.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran had a VA examination in April 2012.  The Veteran reported two stressors which occurred in service.  He reported that, when he was stationed in the Philippines, communists would sneak in the back gate of the base.  The Veteran reported that he and his comrades were shot at and had to shoot back.  The Veteran reported that choppers would load up ammunition and take it out on the aircraft carrier.  On one occasion, he told the crew chief that a chopper was overloaded.  The chopper could not lift up because it was too heavy.  The Veteran grabbed the gunner to pull him out, and he fell on top of the Veteran, who then fell on his back.  The chopper blew up.  The examiner opined that the reported stressor was adequate to support a diagnosis of PTSD; however, the examiner opined that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD under DSM-IV criteria.  The examiner diagnosed depressive disorder, not otherwise specified.  The VA examiner noted that a VA PTSD screen in June 2010 was negative. 

The Veteran had a VA examination in April 2016.  The VA examiner opined that the Veteran's symptoms do not meet the criteria for a diagnosis of PTSD under DSM-V criteria.  The examiner opined that, while the Veteran meets criterion A for a diagnosis of PTSD, the remainder of the Veteran's symptoms do not meet the full criteria.  The examiner stated that the Veteran had not been diagnosed with PTSD in the past.  The examiner diagnosed unspecified depressive disorder.  The examiner opined that the Veteran related his depressive symptoms to his marriage and relationships.  The examiner reasoned that there was no evidence linking the Veteran's depressive disorder to service.  
A VA psychiatry intake report dated in January 2016 noted a positive screen for PTSD and depression.  The Veteran was diagnosed with "subsyndromal PTSD."  A VA treatment record dated in July 2016 noted PTSD symptoms, nightmares, and anxiety with insomnia since serving in the military.  The Veteran was diagnosed with PTSD.  

A review of all the evidence supports the Veteran's claim of service connection for PTSD.  The Board finds the Veteran's reports regarding his stressors are credible, and are consistent with the types and circumstances of his service.  VA treatment records reflect diagnoses of PTSD.  Thus, the Board finds the evidence concerning service connection to PTSD is at least in equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the criteria for service connection for PTSD have been met.

The Board also recognizes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Finally, the Board notes that the Veteran has been diagnosed with depressive disorder as well as PTSD.  The evidence does not differentiate symptoms attributable to depressive disorder from those due to PTSD.  Therefore, all psychiatric symptoms shall be attributed to the Veteran's now service-connected PTSD, for rating purposes.  See Mittleider v. West, 11 Vet. App. 181, 182   (1998) (the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition).






ORDER

Service connection for posttraumatic stress disorder is granted.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


